The majority opinion concludes that the payment of a reinstatement fee of $125 is a direct consequence of a refusal to take a chemical test under R.C. 4511.191; that the suspension imposed under that section does not terminate until the individual proves financial responsibility and pays the $125 reinstatement fee under R.C. 4511.191(J).
Contrary to the majority opinion, in my opinion, the suspension imposed under R.C. 4511.191 terminates as set forth in the form prescribed by appellee; thus, the form is not misleading under Norris v. Brown, supra. Instead, although the suspension terminates, the driver's license is not returned until the driver proves financial responsibility and pays the $125 reinstatement fee. As such, the requirements of R.C. 4511.191(J) are not direct consequences of the refusal, but conditions for return of the license. Cf. Shoemaker v. Ohio Bur. of MotorVehicles (1992), 78 Ohio App.3d 425, 604 N.E.2d 1386.
Nonetheless, the evidence herein discloses that appellee's form at one time advised that a consequence of a refusal was payment of the reinstatement fee. Although that statement subsequently was omitted in the revised form, it apparently has been included once more. Under such circumstances, despite my opinion as to necessary admonitions contemplated under R.C.4511.191, appellee's argument that it should not be forced to advise of the $125 reinstatement fee is not compelling. Thus, I am persuaded to concur in the majority opinion.